Exhibit 10.4

 

PERFORMANCE UNIT AGREEMENT

 

BIO-TECHNE CORPORATION

2020 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of [●], by and between Bio-Techne
Corporation, a Minnesota corporation (the “Company”), and [●] (“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee, officer, director of
or consultant or advisor to the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a performance unit award to Participant
pursuant to the Bio-Techne Corporation 2020 Equity Incentive Plan (the “Plan”);
and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a performance
unit to Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.     Grant of Performance Unit Award; Term. The Company hereby grants to
Participant on the date set forth above a performance unit (the “Award”) for [●]
dollars ($[●]), on the terms and conditions set forth herein.

 

2.     Vesting of Performance Unit.

 

(a)     General. Vesting of the Award shall occur, if at all, on the Vesting
Date[s] (as hereinafter defined), subject to the Company’s achievement of the
performance objectives during the performance period[s], as both are set forth
in Exhibit A to this Agreement, provided that Participant remains employed by
the Company on the Vesting Date[s] as set forth in Section 2(b) of this
Agreement. Performance for the period[s] shall be evaluated and determined by
and in the sole discretion of the Administrator, and performance between the
threshold and maximum levels specified on Exhibit A shall result in vesting in
accordance with the scale determined by the Administrator and set forth on
Exhibit A. The “Vesting Date[s]” for the Award shall be the later of [●] or the
date on which the Administrator evaluates and certifies achievement of the
performance criteria for the performance period[s], as set forth on Exhibit A.
In the event all or any portion of the Award does not vest on the Vesting
Date[s] pursuant to the performance objectives set forth on Exhibit A, the
unvested portion of the Award shall terminate and be forfeited on such date.

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by the Participant and the Company or by a
determination by the Administrator, in each case pursuant and subject to Section
15 of the Plan, this Award may become fully-vested and exercisable in connection
with a Change of Control as defined in Section 1(f) of the Plan.

 

 

--------------------------------------------------------------------------------

 

 

Further, in the event of Participant’s Retirement prior to the Vesting Date, if
this Award was granted at least six months prior to the date of Participant’s
Retirement, then a pro rata portion of the Award shall become vested on the
Vesting Date immediately following the date of Participant’s Retirement, with
such portion determined by multiplying the Award by a fraction, the numerator of
which is the number of whole months that Participant was employed during the
performance period and the denominator of which is the total number of months in
the performance period. For purposes of this Agreement, “Retirement” means
termination of employment for any reason other than cause on or after attaining
age 55 and completing at least five (5) years of continuous service with the
Company or any Affiliate; provided, however, that Participant shall be credited
with continuous service only for periods during which Participant is regularly
scheduled to work 20 or more hours per week. For purposes of this Agreement,
“cause” shall have the same meaning as reflected in any written employment
agreement addressing Participant's employment or, in the absence of any written
employment agreement, (i) a material breach or Participant's willful and
substantial non-performance of Participant's assigned duties and
responsibilities (other than as a result of incapacity due to physical or mental
illness), (ii) a conviction of or no contest plea with respect to bribery,
extortion, embezzlement, fraud, grand larceny, or any felony or similar
conviction under local law involving abuse or misuse of Participant's position
to seek or obtain an illegal or personal gain at the expense of the Company, the
Employer or any Subsidiary, or similar crimes, or conspiracy to commit any such
crimes or attempt to commit any such crimes, or (iii) Participant's violation of
any policy of the Company, the Employer or any Subsidiary to which Participant
may be subject or Participant's willful engagement in any misconduct in the
performance of Participant's duties that materially injures the Company, the
Employer or any Subsidiary.

 

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to payment for any portion of the performance
units subject to this Award until the Administrator determines the portion of
the Award, if any, that has vested.]

 

(b)     Termination of Relationship. Unless otherwise provided in this Agreement
or agreed to in writing by Participant and Company, if Participant ceases to be
an employee of the Company or any Subsidiary at any time prior to the Vesting
Date, for any reason other than Retirement, this Award shall terminate and the
unvested portion of this Award shall be forfeited by Participant.

 

3.     General Provisions.

 

(a)     Employment or Other Relationship. This Agreement shall not confer on
Participant any right with respect to continuance of employment or any other
relationship by the Company or any of its Subsidiaries, nor will it interfere in
any way with the right of the Company to terminate such employment or
relationship. Nothing in this Agreement shall be construed as creating an
employment contract for any specified term between Participant and the Company
or any Subsidiary.

 

(b)     Withholding Taxes. In order to permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
withholding and employment-related taxes attributable to this Award are withheld
from any amounts payable by the Company to the Participant. If the Company is
unable to withhold such federal and state taxes, for whatever reason, the
Participant hereby agrees to pay to the Company an amount equal to such
withholding and employment-related taxes prior to the payment of the Award to
the Participant by the Company.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(c)     Nontransferability. The Award shall not be transferred, assigned or
pledged in any manner by the Participant, in whole or in part.

 

(d)     2020 Equity Incentive Plan. The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Agreement and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

(e)     Scope of Agreement. This Agreement shall bind and inure to the benefit
of the Company and its successors and assigns and Participant and any successor
or successors of Participant permitted by this Agreement. This Award is
expressly subject to all terms and conditions contained in the Plan and in this
Agreement, and Participant’s failure to execute this Agreement shall not relieve
Participant from complying with such terms and conditions.

 

(f)     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least ten (10) years. If the parties cannot agree on
an arbitrator within twenty (20) days, any party may request that the chief
judge of the District Court of Hennepin County, Minnesota, select an arbitrator.
Arbitration will be conducted pursuant to the provisions of this Agreement, and
the commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

 

(g)     Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that the
Participant is a “specified employee” within the meaning of Code Section 409A,
then any payment due to the Participant’s separation from service shall not be
paid earlier than the first day of the seventh month immediately following such
separation from service.

 

(h)     Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(i)     Section 280G.   Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the
Participant and the Company (collectively, the “Payments”) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 3(i), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Participant’s
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Participant and the Company
otherwise agree in writing, any determination required under this Section 3(i)
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon the Participant and the Company for all purposes.  For purposes of making
the calculations required by this Section 3(i), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code.  The Participant and the Company shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 3(i). 

 

(j)     Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Minnesota.

 

 

[Signature page follows.]

 

- 4 -

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written. 

 

  BIO-TECHNE CORPORATION              

 By                                                            

     Its                                                         

 

 

PARTICIPANT

 

 

 

By: ___________________________________ 

       Printed Name: [●]

 

 

- 5 -